department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a gl-800364-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel northern california district san francisco cc wr nca sf from subject deborah a butler assistant chief_counsel cc dom fs net operating losses carried back to a year discharged in bankruptcy this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice gl-800364-00 legend bankrupt year year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured issues whether a net_operating_loss can be applied to a year discharged in bankruptcy conclusions a net_operating_loss can be applied to a year discharged in bankruptcy facts the bankrupt filed individual income_tax returns for year sec_1 and his year liability was dollar_figurea for year he owed dollar_figureb in addition to his withholding in the amount of dollar_figurec the bankrupt filed a chapter bankruptcy petition during march of year he received his discharge during june of year no payments were made on the year sec_1 and tax_liabilities by the bankruptcy_estate the tax debt for year was discharged year was a priority tax_year so it was not discharged gl-800364-00 during march of year after the bankruptcy case was closed the bankrupt untimely filed his tax_return for year the year return showed a net_operating_loss in the amount of dollar_figured the bankrupt did not elect to forego the carryback period of the net_operating_loss pursuant to sec_172 the bankrupt is contending that the year net_operating_loss cannot be carried back to year because the year tax_liability was discharged in bankruptcy the bankrupt argues that the year net_operating_loss should be carried back to year a year in which it would produce a refund the revenue_agent has taken the position that pursuant to sec_172 and b the year net_operating_loss should be carried back to the first of the previous three years which is year when the year net_operating_loss is applied to year the entire net_operating_loss is absorbed therefore the bankrupt’s claim_for_refund for year must be disallowed law and analysis pursuant to sec_172 a net_operating_loss incurred by a taxpayer in a taxable_year generally can be carried back and deducted from the taxable_income of the three preceding years and deducted from the taxable_income of the succeeding taxable years the net_operating_loss_deduction responds to a potential unfairness resulting from the fact that the income_tax is based on an annual_accounting_period as stated by the supreme court the net_operating_loss rules were enacted to ameliorate the unduly drastic consequences of taxing income strictly on an annual basis they were designed to permit a taxpayer to set off its lean years against its lush years and to strike something like an average taxable_income computed over a period longer than one year 353_us_382 since its introduction into the code in congress has frequently changed the availability and length of the carryback and carry over periods the periods specified are those in effect for year gl-800364-00 outside the bankruptcy context the service may apply a net_operating_loss to a year which is barred from assessment by the statute_of_limitations in the course of calculating the tax for a non-barred year taxpayers on several occasions have argued that where the statute_of_limitations for assessment has expired for a year in which a net_operating_loss has either been claimed or has been carried back to the service is barred from re-determining the tax for that closed_year the courts have recognized that sec_6501 generally requires that taxes be assessed within three years after a return is filed however the correct amount of taxable_income or net_operating_loss may be determined for a year not in issue whether or not the assessment of a tax for that year is barred as a preliminary step in determining the correct amount of a net_operating_loss to a taxable_year in issue sec_6214 95_tc_257 231_f2d_420 2d cir in phoenix coal co the taxpayer carried back a portion of a net_operating_loss sufficient to wipe out the reported net_income for and carried the remainder of the net_operating_loss back to the service refunded the entire income_tax for and a portion of the income_tax for the service later recomputed the taxpayer’s income and determined the net_income should have been higher when the net_operating_loss was applied to the recomputed income for the amount of loss available to be carried back to the tax_year was reduced therefore a deficiency was determined for while the tax_year was still open the tax_year was statutorily barred from assessment the court held that it could consider facts relating to taxes of other taxable years in order to correctly determine the amount of taxes for the years in question but that it could not determine whether the tax for any other taxable_year has been underpaid or overpaid the court held that the service was not required to deduct the net_operating_loss_carryback from the amount shown on the return for but could recompute the whole income for the earlier year using the loss as a credit phoenix coal co f 2d pincite in calumet industries the taxpayer carried back a net_operating_loss to the tax_year the assessment_period for was extended by agreement pursuant to sec_6501 the service determined a deficiency for which was attributable in part to an adjustment of the net_operating_loss_deduction the assessment_period for had expired when the net_operating_loss was adjusted for the year the court stated it has long been held that we may determine the correct amount of taxable_income or nol for a year not in issue whether or not the assessment of a deficiency for that year is barred as a preliminary step in determining the gl-800364-00 correct amount of a nol_carryover to a taxable_year in issue the same principle applies regarding the carryover of an investment_tax_credit citations omitted calumet industries t c pincite see also 497_f2d_1270 7th cir pacific transport co v commissioner tcmemo_1970_41 vacated and remanded on other issues 483_f2d_209 9th cir the instant situation involving a discharged year can be compared to the cases involving barred_years the service should be able to make adjustments to the discharged year to determine the correct_tax for the nondischarged year the terms of the bankruptcy code do not bar the action taken by the service in this case bankruptcy code b states that a discharge discharges the debtor from all debts that arose before the date of the order for relief under this chapter bankruptcy code specifies that a discharge voids any judgment at any time obtained to the extent that such judgment is a determination of the personal liability of the debtor with respect to any debt discharged under section operates as an injunction against the commencement or continuation of an action the employment of process or an act to collect recover or offset any such debt as a personal liability of the debtor bankruptcy code a application of the net_operating_loss to the discharged year is not an act to collect recover or offset the liability for year the service is not attempting to collect or recover any_tax for year nor is it attempting to offset a tax_liability for another year against year instead the application of the net_operating_loss_carryback to year is the first step in the determination of the tax_liability for year which is not discharged cf phoenix coal co f 2d pincite wherein the court specifically noted that there was no actual assessment for the barred year furthermore while a creditor is prohibited from collecting debts discharged in bankruptcy the discharge only extinguishes the enforcement of the claim against the personal liability of the debtor it does not extinguish the debt or the claim thus the creditor can proceed against the debtor in rem johnson v home state bank 501_us_410 in re 901_f2d_744 9th cir in re 235_br_569 bankr d md gl-800364-00 thus the discharge does not extinguish the tax_liability for year the year liability is not null and void for all purposes applying the net_operating_loss to the year liability in this case was a proper exercise of the service’s authority and not inconsistent with the bankruptcy discharge the service can apply the year net_operating_loss to the year tax_liability and disallow the year refund claim on that basis deborah a butler assistant chief_counsel by gerald m horan senior technician reviewer cc dom fs it a
